                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               ALBANY DIVISION

MAJORITY FORWARD; and GAMALIEL                *
WARREN TURNER, SR.,                           *
                                              *
      Plaintiffs,                             *
v.                                            *   Case No. 1:20-cv-00266-LAG
                                              *
                                              *
BEN HILL COUNTY BOARD OF                      *
ELECTIONS; CINDI DUNLAP, in her official      *
capacity as Ben Hill County Elections         *
Supervisor and Chief Registrar; THOMAS        *
GREEN, in his official capacity as MEMBER     *
of the Ben Hill County Board of Elections;    *
DAVID WALKER, in his official capacity as     *
MEMBER of the Ben Hill County Board of        *
Elections; DANNY YOUNG, in his official       *
capacity as MEMBER of the Ben Hill County     *
Board of Elections; GUNDRON MILLS, in his     *
official capacity as MEMBER of the Ben Hill   *
County Board of Elections; PENSON             *
KAMINSKY, in his official capacity as         *
MEMBER of the Ben Hill County Board of        *
Elections; MUSCOGEE COUNTY BOARD              *
OF ELECTIONS AND REGISTRATION;                *
NANCY BOREN, in her official capacity as      *
Muscogee County Director of Elections &       *
Registration; MARGARET JENKINS, in her        *
official capacity as MEMBER of the Muscogee   *
County Board of Elections and Registration;   *
UHLAND ROBERTS, in his official capacity      *
as MEMBER of the Muscogee County Board        *
of Elections and Registration; DIANE          *
SCRIMPSHIRE, in her official capacity as      *
MEMBER of the Muscogee County Board of        *
Elections and Registration; LINDA PARKER,     *
in her official capacity as MEMBER of the     *
Muscogee County Board of Elections and        *
Registration; and ELEANOR WHITE, in her       *
official capacity as MEMBER of the Muscogee   *
County Board of Elections and Registration,   *
                                              *
      Defendants.                             *
                MOTION TO SEVER CLAIMS AND TRANSFER VENUE

       COME NOW Defendants MUSCOGEE COUNTY BOARD OF ELECTIONS AND

REGISTRATION; NANCY BOREN, in her official capacity as Muscogee County Director of

Elections & Registration; MARGARET JENKINS, in her official capacity as MEMBER of the

Muscogee County Board of Elections and Registration; UHLAND ROBERTS, in his official

capacity as MEMBER of the Muscogee County Board of Elections and Registration; DIANE

SCRIMPSHIRE, in her official capacity as MEMBER of the Muscogee County Board of Elections

and Registration; LINDA PARKER, in her official capacity as MEMBER of the Muscogee County

Board of Elections and Registration; and ELEANOR WHITE, in her official capacity as

MEMBER of the Muscogee County Board of Elections and Registration (collectively, “Muscogee

County Defendants”), and, pursuant to Fed. R. Civ. P. 21, 28 U.S.C. § 1404, and Local Rule 3.4,

respectfully move for an order severing all claims asserted against them and transferring this case

to the Columbus Division of the Middle District of Georgia.

                                                1.

       The claims against the Muscogee County Defendants are separate and distinct and should

be severed from any other claims in this case pursuant to Fed. R. Civ. P. 21.

                                                2.

       Pursuant to 28 U.S.C. § 1391 and Local Rule 3.4, the proper venue for claims against the

Muscogee County Defendants would be the Middle District of Georgia, Columbus Division.

Pursuant to Local Rule 3.4, the Muscogee County Defendants request that this Court order the

Clerk of Court to transfer the severed claims against the Muscogee County Defendants to the

Columbus Division.




                                                2
                                                3.

       Alternatively, pursuant to 28 U.S.C. § 1404, the Muscogee County Defendants request that

this entire case be transferred to the Columbus Division.

                                                4.

       The Muscogee County Defendants have submitted a Brief in Support of this Motion, which

is incorporated herein by reference.

       WHEREFORE, the Muscogee County Defendants request that the Court inquire into and

GRANT their Motion to Sever Claims and Transfer Venue.

       Respectfully submitted this 28th day of December, 2020.

                                             PAGE, SCRANTOM, SPROUSE,
                                              TUCKER & FORD, P.C.

                                             By: /s/ Thomas F. Gristina
                                                     James C. Clark, Jr.
                                                     jcc@psstf.com
                                                     Georgia Bar No.: 127145
                                                     Thomas F. Gristina
                                                     tfg@psstf.com
                                                     Georgia Bar No.: 452454
1111 Bay Avenue, Third Floor
Columbus, Georgia 31901
(706) 324-0251
                                             By: /s/ Clifton C. Fay
                                                     Clifton C. Fay
                                                     Georgia Bar No.: 256460
                                                     cfay@columbusga.org
P.O. Box 1340
Columbus, Georgia 31902

                                             Counsel for Defendants




                                                3
                                 CERTIFICATE OF SERVICE

       I do hereby certify that on the date indicated below, I submitted the foregoing document to

the Clerk of Court using the CM/ECF system which will automatically send electronic mail

notification of such filing to all counsel of record, and by U.S. mail to the following:

                                          Marc E. Elias
                                         Jacob D. Shelly
                                       Uzoma N. Nkwonta
                                        Perkins Coie LLP
                               700 Thirteenth Street NW, Suite 800
                                     Washington, DC 20005

       This 28th day of December, 2020.


                                                      /s/ Thomas F. Gristina
                                                      Counsel for Defendants




                                                  4
